UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

sabecsouaarncencnai esate sais --X
DIANA N. MALDONADO, .
Plaintiff, : 15 Civ. 3101 (PAE) (SDA)
~ : OPINION & ORDER
COMMISSIONER OF SOCIAL SECURITY, :
Defendant.
x

 

PAUL A. ENGELMAYER, District Judge:

Currently pending is a motion for attorneys’ fees, pursuant to the Social Security Act (the
“Act”), 42 U.S.C. § 406(b), by plaintiffs counsel, the Law Office of Charles E. Binder and
Harry J. Binder, LLP (“Binder & Binder”). Dkt. 31. The motion follows a favorable decision
for plaintiff, Diana N. Maldonado, by defendant, Commissioner of Social Security
(“Commissioner”), after remand of this case to the Commissioner. Before the Court is the May
7, 2019 Report and Recommendation of the Hon. Stewart D. Aaron, United States Magistrate
Judge, recommending that the Court grant the motion for fees in the amount of $13,556.88, and
that fees in the amount of $4,447.18 be returned to Maldonado by her counsel. Dkt. 36
(“Report”). The Court incorporates by reference the summary of the facts provided in the
Report. For the following reasons, the Court adopts this recommendation.

DISCUSSION

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the
record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.
Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169
(S.D.N.Y. 2003).

As no party has submitted objections to the Report, review for clear error is appropriate.
Careful review of Judge Aaron’s thorough and well-reasoned Report reveals no facial error in its
conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly states
that “failure to object within fourteen (14) days will result in a waiver of objections and will
preclude appellate review,” Report at 7, the parties’ failure to object operates as a waiver of
appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small
v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

CONCLUSION

For the foregoing reasons, the Court grants the motion for fees in the amount of
$13,556.88, and orders that fees in the amount of $4,447.18 be returned to Maldonado by her
counsel. The Court respectfully directs the Clerk to mail a copy of this decision to plaintiff at the

address on file.

 

SO ORDERED, — Paul i | Cuply

Paul A. Engelmayer
United States District Judge

Dated: July 8, 2019
New York, New York
